Exhibit 10.4
 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION
 

 

     
 
In the Matter of 
 
ALASKA PACIFIC BANCSHARES, INC.
 
Juneau, Alaska 
OTS Docket No. H3440
 
)
)
)
)
)
)
)
)
 
Order No.: WN-10-032
 
Effective Date: September 28, 2010
 
 

 
STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
 
WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Western Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed Alaska Pacific Bancshares, Inc., Juneau, Alaska,
OTS Docket No. H3440 (Holding Company), that the OTS is of the opinion that
grounds exist to initiate an administrative proceeding against the Holding
Company pursuant to 12 U.S.C. § 1818(b);
WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings and loan holding company has
consented to the issuance of an order; and
WHEREAS, the Holding Company desires to cooperate with the OTS to avoid the time
and expense of such administrative cease and desist proceeding by entering into
this Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or

Alaska Pacific Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 1 of 6
 
 

--------------------------------------------------------------------------------

 

denying that such grounds exist, but only admitting the statements and
conclusions in Paragraphs 1 through 3 below concerning Jurisdiction, hereby
stipulates and agrees to the following terms:
Jurisdiction.
1.  The Holding Company is a “savings and loan holding company” within the
meaning of 12 U.S.C. § 1813(w)(3) and 12 U.S.C. § 1467a. Accordingly, the
Holding Company is a “depository institution holding company” as that term is
defined in 12 U.S.C. § 1813(w)(1).
2.  Pursuant to 12 U.S.C. § 1818(b)(9), the “appropriate Federal banking agency”
may initiate cease and desist proceedings against a savings and loan holding
company in the same manner and to the same extent as a savings association for
regulatory violations and unsafe or unsound acts or practices.
3.  Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the “appropriate
Federal banking agency” with jurisdiction to maintain an administrative
enforcement proceeding against a savings and loan holding company. Therefore,
the Holding Company is subject to the authority of the OTS to initiate and
maintain an administrative cease and desist proceeding against it pursuant to 12
U.S.C. § 1818(b).
OTS Findings of Fact.
4.  Based on its March 15, 2010 examination of the Holding Company, the OTS
finds that the Holding Company has engaged in unsafe or unsound banking
practices by failing to ensure that its wholly owned savings association
subsidiary, Alaska Pacific Bank, Juneau, Alaska, OTS Docket No. 04202
(Association), is complying with applicable laws, rules, regulations, and agency
guidelines, resulting in deteriorating asset quality, ineffective risk
management practices, inadequate internal controls, and inadequate oversight and
supervision at the Association.

Alaska Pacific Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 2 of 6
 
 

--------------------------------------------------------------------------------

 
Consent.
5.   The Holding Company consents to the issuance by the OTS of the accompanying
Order to Cease and Desist (Order). The Holding Company further agrees to comply
with the terms of the Order upon the Effective Date of the Order and stipulates
that the Order complies with all requirements of law.
Finality.
6.  The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the Effective
Date, the Order shall be a final order, effective, and fully enforceable by the
OTS under the provisions of 12 U.S.C. § 1818(i).
Waivers.
7.  The Holding Company waives the following:
(a)  the right to be served with a written notice of the OTS’s charges against
it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
(b)  the right to an administrative hearing of the OTS’s charges as provided by
12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
(c)  the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and
(d)  any and all claims against the OTS, including its employees and agents, and
any other governmental entity for the award of fees, costs, or expenses related
to this OTS enforcement matter and/or the Order, whether arising under common
law, federal statutes, or otherwise.
 
 
Alaska Pacific Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 3 of 6

--------------------------------------------------------------------------------


 
OTS Authority Not Affected.
8.  Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar,
or otherwise prevent the OTS from taking any other action affecting the Holding
Company if, at any time, the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law.
Other Governmental Actions Not Affected.
9.  The Holding Company acknowledges and agrees that its consent to the issuance
of the Order is solely for the purpose of resolving the matters addressed
herein, consistent with Paragraph 8 above, and does not otherwise release,
discharge, compromise, settle, dismiss, resolve, or in any way affect any
actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.
Miscellaneous.
10.     The laws of the United States of America shall govern the construction
and validity of this Stipulation and of the Order.
11.  If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
12.  All references to the OTS in this Stipulation and the Order shall also mean
any of the OTS’s predecessors, successors, and assigns.
13.  The section and paragraph headings in this Stipulation and the Order are
for convenience only and shall not affect the interpretation of this Stipulation
or the Order.

Alaska Pacific Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 4 of 6
 
 

--------------------------------------------------------------------------------

 
14.  The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.
15.  The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.
 Signature of Directors/Board Resolution.
16.  Each Director signing this Stipulation attests that he or she voted in
favor of a Board Resolution authorizing the consent of the Holding Company to
the issuance of the Order and the execution of the Stipulation. This Stipulation
may be executed in counterparts by the directors after approval of the execution
of the Stipulation at a duly called board meeting. A copy of the Board
Resolution authorizing the execution of this Stipulation shall be delivered to
the OTS, along with the executed original(s) of this Stipulation.
 
[Remainder of Page Intentionally Left Blank]

Alaska Pacific Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 5 of 6
 
 

--------------------------------------------------------------------------------

 

WHEREFORE, the Holding Company, by its directors, executes this Stipulation.
 

  Accepted by:      ALASKA PACIFIC BANCSHARES, INC. OFFICE OF THRIFT SUPERVISION
Juneau, Alaska       By: /s/William A. Corbus                         
By: /s/Philip A. Gerbick                                                William
A. Corbus        Philip A. Gerbick       Chairman        Regional Director,
Western Region       Date: See Effective Date on page 1      /s/Doug
Andrew                                         Doug Andrew, Director       
/s/BethAnn Chapman                               BethAnn Chapman, Director     
  /s/Craig E. Dahl                                            
Craig E. Dahl, Director
      /s/Hugh N. Grant                                          Hugh N. Grant,
Director        /s/Scott C. Milner                                         Scott
C. Milner, Director        /s/Maxwell S. Rule                                  
     Maxwell S. Rule, Director        /s/William J.
Schmitz                                    William J. Schmitz, Director       
/s/Linda Thomas                                          Linda Thomas, Director
 

 
 
 
 
 
Alaska Pacific Bancshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 6 of 6

 
 

--------------------------------------------------------------------------------

 
